Per Curiam.
The appellant entered into a contract with the Washington Liquor Company to install a steam heating plant in its four-story brick block then, in the course of construction in the city of Spokane. The respondent had a contract with the liquor company for a lease of the building to commence on its completion. In the contract for the lease it was provided that the building should have a hot water heating plant instead of a steam heating one. When the appellant commenced to install the steam plant the attention of the respondent was called thereto, and a confer*368ence was had in which the differences were sought to be adjusted. It was finally agreed that the steam heating plant should be installed with certain changes which required some additional work and additional fixtures not called for by the original plans. The appellant made the changes as required, and seeks by this action to hold the respondent liable for the extra cost incurred thereby, contending that its manager promised and agreed to pay for them. The case went against him in 'the court below, and he seeks on this appeal to have the judgment reversed.
The question presented is wholly one of fact. The evidence was conflicting, with no decided preponderance, so far as we are able to discover from the record, in favor of either party. In such a case it is an important advantage to have an opportunity to see 'the witnesses, and observe' their demeanor while testifying. As the trial court had that opportunity and decided with the respondent we are content to let the finding stand.
The judgment will be affirmed.